department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date april1 number release date legend x scholarship program y state z organization b number c dollars amount dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x the purpose of x is to provide scholarships to individuals for college education the scholarships will make college education more affordable for meritorious y high school seniors who demonstrate financial need and who plan to attend a college or university in y letter catalog number 58263t you plan to award approximately b scholarships worth c dollars to deserving high school graduates for use in their freshman year of college awards can be used for tuition fees supplies books and room and board the scholarships are renewable for four years of use in their undergraduate education in the same amount each year on the basis of maintaining a cumulative grade point average of on a scale and continued enrollment in an eligible postsecondary institution in y to be eligible for fourth year funding students must demonstrate they have taken nine credits by their junior year in government civics or united_states history to be eligible to apply an applicant must be a current high school senior at any secondary school in y the high school senior must plan to enroll full-time in undergraduate study at an accredited non-proprietary four-year college or university in y for the entire academic year the applicant must also have a minimum grade point average of on a scale the selection criteria will consider academic performance demonstrated leadership and participation in school and community activities including volunteer work work experience a statement of career and educational goals and objectives and unusual personal or family circumstances semifinalists will be selected and will be required to submit transcripts and parent or guardian tax information recipients must also demonstrate financial need you plan to contract with z to provide scholarship management services all money excluding fees and expenses will be applied for the payment of scholarships pursuant to the terms of your program per the contract your responsibilities include specifying eligibility guidelines for x approving application materials providing a link from your website to z's website promoting the scholarship selecting final distribution amounts confirming recipients and providing the scholarship distribution and management fees z's contracted responsibilities include managing the program according to the program description designing and producing e-application materials installing an e-application receiving acknowledging and processing all applications evaluating applications notifying semifinalists selecting and notifying recipients distributing receiving and processing of renewal forms tracking renewal students paying awards on your behalf and providing management reports to you to summarize program activities and results pursuant to the contract z will publicize the scholarship through press releases and social media posts and will target email campaigns to high school seniors guidance counselors and principals z will develop solicitation and announcement materials z will make the selection of award recipients z will also maintain case histories of scholarship recipients including names addresses the amount of each grant and the manner of selection recipients will provide grade transcripts to z who will monitor whether gpa requirements were met for renewal as well as if students have received the necessary credits to qualify for renewal in their senior year if the terms of the award are violated the student is ineligible to receive the scholarship in the following year or letter catalog number 58263t any subsequent year z will provide management reports to you summarizing program activities and results basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58263t
